—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered March 4, 1996, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility including inconsistencies in testimony were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). Concur— Sullivan, J. P., Nardelli, Williams and Andrias, JJ.